DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 15-16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Worm et al. (US 2016/0050975A1).
	Worm discloses in reference to claim:

1.  An e-vaping case 100 comprising: a housing 102;  a guide structure 120 that extends between a first surface of the housing and a second surface of the housing;  a cartridge receiving portion 106 connected to the guide structure, the cartridge receiving portion configured to be moved along the guide structure between the first surface and the second surface of the housing;  and an electronics system 108in the housing, the electronics system including a power supply 104 that is configured to initiate a transfer of power to an electrical contact structure if {in response to} the cartridge receiving portion is {being} moved towards the first surface of the housing to at least a first position of the housing, the electronics system being configured to interrupt the transfer of power to the electrical contact structure if {in response to} the cartridge receiving portion is {being} moved towards the second surface of the housing. 

Note the instant claims are substantially identical to the original claims in parent application 15/390811 except the amendment of “if” to “in response to” and “is” to “being” in independent claims 1, 8 and 15. 

    PNG
    media_image1.png
    924
    1045
    media_image1.png
    Greyscale


	Worm specifically discloses:
[0120] In this regard, the connector 106 may be configured to mechanically 
engage the cartridge 200 such that the cartridge is firmly coupled therewith.  
Various mechanisms may connect the cartridge 200 to the connector 106 to result 
in a threaded engagement, a press-fit engagement, an interference fit, a 
magnetic engagement, or the like.  Further, the connector 106 may be configured 
to form an electrical connection between the cartridge 200 and the controller 
108.  Thereby, for example, current may be delivered to the atomizer 212 and 
the electronic control component 208 (see, e.g., FIG. 3) in embodiments in 
which an electronic control component is included in the cartridge 200 (e.g., 
for cartridge authenticity verification purposes).  Note that although the 
controller 108 is illustrated as being coupled to the slider 120 and the 
connector 106, and hence configured to move therewith, in other embodiments the 
controller may fixedly positioned with respect to the housing 102 and an 
interconnecting member may electrically couple the cartridge 200 to the 
controller 108 through the connector 106.  By way of example, the 
interconnecting member may comprise a flexible circuit board, a ribbon cable, 
one or more wires, a wire loop or bundle with or without sheathing, or a moving 
or sliding contact, brush, spring (e.g., leaf spring), spring pins (e.g., as 
employed in computer power connectors) and/or trace, which may be employed to 
form electrical connections between the cartridge and the controller.  Thus, 
for example, in some embodiments the cartridge 200 may be partially or fully 
electrically disconnected from the controller 108 in the retracted 
configuration and electrically connected to the controller in the extended 
configuration.  This configuration may ensure that unintended activation of the 
cartridge in the retracted configuration is not possible.  Such a configuration 
may be advantageously employed in conjunction with the releasable retention 
mechanisms described above.  However, in other embodiments the interconnecting 
member may maintain an electrical connection between the cartridge and the 
controller in both the retracted configuration and the extended configuration

 
2.  The e-vaping case of claim 1, wherein the guide structure 120 is a sliding mechanism in the housing, the housing defines a cavity, the electronics system 108is in the cavity, the sliding mechanism includes a first plate 120a, tracks 128, and a second plate 122 in the housing, the tracks connect the first plate 120a to the second plate 122, the cartridge receiving portion 106 is connected to the first plate 120a, and the cartridge receiving portion is configured to move bi-directionally between the first and second surfaces of the housing via the tracks. 

    PNG
    media_image2.png
    735
    1019
    media_image2.png
    Greyscale

 With respect to claims 8, 9, 15, and 16 see above explanation mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worm et al. (US 2016/0050975A1).

	Worm discloses the claimed invention except  with respect to claim:


3.  The e-vaping case of claim 1, further comprising: a button attached to the housing, wherein the button 114 is electrically connected to the electronics system, and the electronics system is configured to transfer power to the electrical contact structure using the power supply if the cartridge receiving portion is positioned at the first position of the housing and the button is pressed. 

Again note Worm discloses:
Thus, for example, in some embodiments the cartridge 200 may be partially or fully 
electrically disconnected from the controller 108 in the retracted 
configuration and electrically connected to the controller in the extended 
configuration.  
Further note that Worm incorporates the disclosure of similar devices wherein the heating is controlled on/off by the pressing of a button. See specifically U.S.  Pat.  App. Pub.  No. 2014/0060554 to 
Collett et al.
	It would have been obvious to one of skill in the art to provide the push button activation of the heating circuit as taught in Collett and incorporated by Worm as an alternative means of control in addition to or in place of the draw sensor control such that a manual control was possible in the event of failure or omission of the automatic draw control. 

6.  The e-vaping case of claim 3, wherein the electronics system 108 is configured to terminate the transfer of power to the electrical contact structure using the power supply if the button is pressed longer than a threshold amount of time. 
	First note that the system 108 is configured to terminate power to the heating element. 
	Note that Higgins US 5666977 incorporated by Worm, discloses the control of the heating means to terminate after a threshold amount of time after the activation of such heating means. 
	As taught by the incorporated Collett, activation of the heating means can associated with the initial pressing of a button, as such if the button is continually pressed for longer than the threshold time discussed by Higgins, deactivation of the heating means should occur.  It would have been obvious to one of skill in the art to limit the activation of the heating means in such a way in order to preserve the battery and prevent unintended extended activation of the heater. 
 
7, [18].  The e-vaping case of claim 1, [15], wherein the e-vaping case does not include a puff sensor. 
Note that Worm discloses the use of a puff sensor as optional and further incorporates by reference devices without puff sensors to control and suggests the incorporated manner of control is alternatively contemplated by Worm.  Note that incorporated Collett suggests the use of a manually activated button instead of a puff sensor. 
 With respect to claims 10, 13-14 see above explanation regarding claims 3, 6-7 mutatis mutandis.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4, 5, 11, 12, 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 7, 10, 13 respectively  of prior U.S. Patent No. 10765148. This is a statutory double patenting rejection.
	Note instant claims 4, 11, 17 are substantially identical to the patented  claims 1, 7, 13 in US10765148  except the amendment of “if” to “in response to” and “is” to “being” in independent claims 1, 8 and 15. There is no change in scope.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-3, 6-10, 13-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10765148. Although the claims at issue are not identical, they are not patentably distinct from each other because they present a scope that is broader in scope than the patented claims and it has been held that the narrow anticipates the broad. Note that claims 1-3, 5-10, 12-16, 18 are substantially identical to the counterpart claims 1-15 except for the patented claims 1-15 inclusion of the limitations of instant claims 4, 11, and 17./THOR S CAMPBELL/                                                                                                                                                                                                        

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOR S CAMPBELL/Primary Examiner, Art Unit 3761